 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD214 F. 2d 360, cert. denied 348 U.S:'897; Fort Mason Fruit Co. v. Durkin,214 F.2d 363, cert.denied 348 U.S. 897).Thus, employees of an alfalfa dehydrator en-gaged in hauling chopped or unchopped alfalfa away from the farms to the dehydrat-ing plant are not employed in a practice performed"on a farm".§780.144 Meaning of "farm".A "farm" is a tract of land devoted to' the actual farming activities included in thefirst part of section3(f).Thus,the gathering of wild plants in the woods for trans-plantation in a nursery is not an operation performed"on a farm".(For a furtherdiscussion,see § 780.176.)The totalarea of a tract operated as a unit for farmingpurposes is included in the "farm",irrespective of the fact that some of this areamay not be utilized for actual farming operations(seeNLRB v. Olaa Sugar Co.,242 F. 2d 714;In re Princeville Canning Co.,14WH Cases 641 and 762). It isimmaterial whether a farm is situated in the city or in the country.However, a placein a city where no primary farming operations are performed is not a farm even ifoperated by a farmer(Michell v. Huntsville Nurseries,267 F.2d 286).§ 780.145 Employment in practices on a farmEmployees engaged in building terraces or threshing wheat and other grain, em-ployees engaged in the erection of silos and granaries,employees engaged in diggingwells or building dams for farm ponds, employees engaged in inspecting and cullingflocks of poultry,and pilots and flagmen engaged in the aerial dusting and sprayingof crops are examples of the types of employees of independent contractors who maybe considered employed in practices performed"on a farm".Ferrell-HicksChevrolet,Inc.andAndrew Burinskas.Case No.13-CA-4886.April 22, 1963DECISION AND ORDEROn November 23, 1962, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The General Counselfiled a brief in support to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in certain of the Respondent's exceptions.The prime issue in this case is whether the Charging Party, knownas Andy Burns, was discharged for his union activities or for whatthe Respondent regarded as good cause. The Trial Examiner creditedBurns' testimony in many respects and discredited Respondent's wit-nesses who testified otherwise.Although we accept his resolutions of142 NLRB No.21..-. FERRELL-HICKSCHEVROLET, INC.155credibility based on demeanor, we are not required thereby also toadopt his conclusion that Burns was discharged because of Respond-ent's opposition to his activities on behalf of the Union.Burns was one of Respondent's better salesmen. In his free timehe was also in charge of organizing activities for Automobile Sales-men's Union of Chicago and Vicinity.He had never concealed hisunion activities and had actively promoted an organizational drivewhich led, in December 1961, to the holding of elections among theemployees of five automobile dealerships, including this Respond-ent.On December 20, 1961, the Union lost the election conductedamong the Respondent's salesmen but was successful at two otherdealerships.The Union did not file objections to the conduct of theelection in the representation proceeding, nor has the Trial Examinerfound any independent violation of Section 3(a) (1), either duringthe election campaign or in the period between the election and Burns'discharge on May 9, 1962, more than 4 months later.It is the theory of the General Counsel that Respondent's unionanimus wasrevealed by the following incidents :before the election(1) by a remark of Ferrell, Respondent's president, to Burns that "nos.o.b. is goingto tell me how to run my business"; (2) by holding aChristmas party 2 days before the election at which bonuses weredistributed to salesmen; and (3) by sending a letter to its salesmenduring the preelection campaign which referred to the salesmen andthe Companyas a marriagewhich should not be broken up by a thirdparty.After the election (1)Haggerty, the new-carsales manager,prompted by a circular Burns had distributed on the results of theelection,asked Burns if he was through with the Union; (2) later, onseeing a copy of the wage proposals which the Union had submitted tothe dealers where it had been certified, Haggerty told Burns that itwas economically impossible for dealers to pay those amounts andstay in business; and (3) a week or so before Burns was discharged,Haggerty asked him what was going on with the Union, to whichBurns replied that negotiations with the dealers were being delayed bytheir evasive tactics and that the Government was going to have tolook into it.The Trial Examiner agreed with the General Counsel that the in-cidents set out above established that Respondent was opposed toorganization of its salesmen.He also accepted the General Counsel'scontention that the conversation between Burns and Haggerty shortlybefore the discharge made it clear to Haggerty that Burns was farfromthrough with the Union and that Respondent might again befaced with a petition for an election the following December. It wasin this context that the Trial Examiner evaluated and rejected Re-spondent's defensethat it had discharged Burns because he had made 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisrespectful remarks about management officials and because he wasattempting to create dissension between Haggerty and Frachalla, thenew- and used-car sales managers, respectively.Frachalla had been discharged the year before from the position hethen held as new-car sales manager, and had reason to believe thatBurns had played a role in his termination.'Haggerty succeededFrachalla as new-car sales manager, and in March 1962, was helpfulto Frachalla in getting him rehired as used-car sales manager. Shortlyafter Frachalla returned to Respondent's employ, Burns told him ineffect that Haggerty could not be trusted and was insincere.Twomonths later, on the day before he was discharged, Burns then toldHaggerty that Frachalla was out to get his job. So far as the recordshows, the decision to discharge Burns was made and carried out byHaggerty and Frachalla alone.Each was aware that Burns had made uncomplimentary remarksabout him to the other, and Frachalla, for one, had reason to fear thatBurns' tactics might again cost him his job.Nor do we find it al-together unreasonable to believe that Haggerty and Frachalla mayalso have been influenced in deciding to discharge Burns by other re-marks he had made about them and about Ferrell which'they con-sidered to be disrespectful.Whether the reasons which Respondent contends prompted it todischarge Burns are pretexts depends basically on a judgment thatRespondent resented or feared Burns' activities on behalf of the Union.We are not convinced that Respondent was strongly opposed to theUnion. It undoubtedly preferred that its salesmen remain unorga-nized, but it had already been successful in one election while a secondcould not be held for at least 7 months.At no time before or afterthe election did it engage in conduct violative of Section 8 (a) , (1). Inview of its restrained attitude in the past toward Burns and the Union,we think it is mere speculation to infer from Burns' remark toHaggerty about other dealers being evasive, that Haggerty wouldthen decide that Burns intended to continue working to organize Re-spondent's salesmen, and should, therefore, be'discharged as soon aspossible.Consequently we conclude, contrary to the Trial Examiner,that the General Counsel has failed to establish by a preponderanceof the .evidence that the discharge of Andy Burns violated Section8(a) (3) and (1) of the Act.In view of the foregoing, we shall dismiss the complaint.ORDER[The Board dismissed the complaint.]' The Trial Examiner did not refer to the uncontroverted evidence in the record on thispoint. FERRELL-HICKS CHEVROLET, INC.157CHAIRMANMCCULLOCH,dissenting:I would adopt the TrialExaminer's findings, conclusions,and recom-mendations in their entirety.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136; 73 Stat. 519), was heard before Trial ExaminerDavid London in Chicago, Illinois, on September 17 to 19, 1962, pursuant to duenotice.The complaint, issued on June 22, 1962, by the General Counsel of theNational Labor Relations Board, on a charge dated May 14, 1962, alleged, in sub-stance, that Respondent Ferrell-Hicks Chevrolet, Inc., had engaged in unfair laborpractices proscribed by Section 8(a) (1) and (3) of the aforementioned Act by dis-charging Andrew Burinskas on May 10, 1962, because he joined or assisted alabor organization, or engaged in other concerted activity for the purpose ofcollective bargaining or other mutual aid or protection.Respondent answered saidcomplaint and, though admitting that it discharged Burinskas, denied the commissionof any unfair labor practice.Upon the entire record in the case,' and my observation of the witnesses, I makethe following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent, an Illinois corporation, is engaged in the sale of new and used cars,trucks, and automobile parts, in the city of Chicago, Illinois.During the calendaryear 1961, Respondent, in the course and conduct of its business operations, soldnew and used cars, trucks, and new parts, and serviced new and used cars andtrucks at retail, the gross value of which exceeded $500,000.During the same period,Respondent received goods valued in excess of $50,000 transported to its place ofbusiness in interstate commerce directly from States of the United States otherthan the State of Illinois.Respondent admits, and I find, that at all times materialherein it has been an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDAutomobile Salesmen's Union of Chicago and Vicinity is, and at all times materialherein has been, a labor organization within the meaning of Section.2(5) of the Act.III.THE UNFAIRLABOR PRACTICESAndrew Burinskas, more generally known as Andy Burns and by which latter namehe will be referred to hereafter, was employed by Respondent as a salesman fromSeptember 1955 to May 10, 1962, when he was discharged. In July 1961 he becamea member of Automobile Salesmen's Union of Chicago and Vicinity, hereinafterreferred to as the Union, and during the same month became chairman of its organiz-ing committee.As such, he solicited membership in that Union from salesmenemployed by a substantial number of automobile dealers in the Chicago area, in-cluding those employed by Respondent.The literature that was broadly circulated inthat campaign contained his signature as chairman of the organization committee.Thereafter, Burns filed the Union's petition with the Board seeking an electionamong the salesmen on five automobile dealers, including Respondent, to deter-mine whether those employees desired collective-bargaining representation by theUnion.Burns actively participated in the consolidated hearings on those petitionsand gave testimony therein, as did Bert Ferrell, president of Respondent.OnNovember 27, 1961, the Board's Regional Director issued his Decision and Directionof Election finding that a question concerning representation existed and orderingthe election among Respondent's salesmen requested by the Union. The date of thatelection was subsequently fixed for December 20, 1961.'Respondent's unopposed.motion,made on orabout October 24, 1962, to correct thetranscrpt of testimony is hereby granted, and the transcript is accordingly corrected.Motions on which ruling was reserved at the hearing are disposed of in accordance withthe findings and conclusions that follow. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the day following that which the aforementioned Regional Director hadlimited as the time within which the notice announcing that election was to be posted,Burns called Ferrells' attention to the fact that the notice had not yet been posted.Ferrell replied that he had just received the notices that morning and that he hadno objection to having them posted by Burns. Burns went to Ferrell's office, tookthe notices and proceeded to a glass partition near the telephone switchboard, andposted the notice.As he was engaged in that task, Ferrell passed by and, lookingat Burns, said: "No s- of a b- is going to tell me how to run my business."Burns turned to Ferrell and, raising his hand to his ear, asked Ferrell to repeatwhat he had said. Ferrell looked at Burns and repeated the remark just attributedto him, word for word. Burns "looked at him kinda funny," and walked away.2On December 15 or 16, 1961, Ferrell informed Burns that the Christmas party, atwhich a cash bonus was to be distributed to the salesmen, would be held on Tuesday,December 19. Burns told Ferrell that he could not hold the party "this close to theelection" because of a "ruling.pertaining to 24 hours before election time when[he could] not throw this party." 3Ferrell said he would check the matter andBurns left Ferrell's office.Ferrell made a telephone call and later told Burns that hewas "right," and that the party would be held on Monday, December 18.WhenBurns asked why it had to be on that Monday, and not on the preceding Friday orSaturday, Ferrell merely replied that he thought "the men [would] enjoy it on aMonday," and the party was held on that day..A few days before the election, Respondent, over Ferrell's signature, sent a letterto his salesmen other than Burns, "referring to salesmen and the Company as amarriage and they couldn't afford to have a third party coming in to break up thismarriage."The Union lost the election conducted on December 20 among Respondent'ssalesmen,but was successful in the vote conducted on that day among the salesmenof two other dealers.Isabel LaBan, Respondent's bookkeeper and its observer at the election, testified,credibly, that while "the men were taking turns to cast their vote" and Ferrell wasstanding about 25 to 30 feet away, "telling the men to go and cast their ballotsand get the election over with," Burns observing Ferrell, said in LaBan's presence:"Get that s- of a b- out of here." When the election was completed, LaBanreported Burns' remark to Alma Klinnicke, Respondent's business manager.Thelatter immediately informed Jack Haggerty, Respondent's sales manager, of Burns'remark.On the day following the election, Ferrell told Burns to "forget" the election, thathe had instructed "the boys not to tease [him], not to horseplay with him," but onlyto go back to work. Burns remonstrated that he was "really hurt" by the results ofthe election because he felt that "it was [Respondent's] money that beat [him]."Because elections at other dealers were coming up, Burns drafted and signed abulletin entitled "Keep the Ball Rolling." In addition to arguments for continuingthe Union's campaign, the bulletin contained the following pertaining to the electionamongRespondents' employees:The results of the first five elections are in.The results are encouraging.Your Union of AutomobileSalesmen now has' a nucleuson which to build forthe future.The election losses point up some interesting facts: Ferrell-Hicks-the regularprofessional auto salesmen were for the Union, the newly hired, come lately"salesmen" were against the Union.The election was lost 12 to 8.A switchof three votes would have meant a union victory. Ferrell-Hicks at the timeof filing for the election only employed 12 salesmen.By election time 20salesmen were on the floor.Burns mailed the bulletin to all members of the Union and personally distributedcopies thereof to Respondent's salesmen.Copies of this bulletin must have reachedHaggerty within a few days after the election for he then called Burns into hisoffice and told him that he thought Burns was "through with the Union." Burnsreplied that Haggerty ought to "wait and see the results of the election to be held"later that month and then he would know whether Burns was "through or not."2 Ferrell admitted he made the remark attributed to him in the text, but testified thatIt had reference to a telephone, caller who called him several minutes earlier and who gave-him "quite' a chewing out." I do not credit that explanation.3 SeePeerless Plywood Company,107 NLRB 427..., FERRELL-RICKS CHEVROLET, INC.159Haggerty admitted he made this inquiry so he would "know, honestly, whether hewas or wasn't" through with the Union.In January 1962 the Union drafted wage prosposals for submission to the Forddealers where the Union had won the election.The proposals were mailed to theunionmembership and copies were circulated among Respondent's salesmen byBurns.Haggerty admitted he saw these proposals and that he told Burns that "itwas economically impossible for a dealer in the Chicago area to pay that amount ofmoney to their salesmen and stay in business."During a day in the week or 10 days before Burns was discharged on May 10,Haggerty asked him "what's going on" with the Union.Bums replied that thenegotiations with the other dealers were being unduly delayed by evasive tacticsand that the"government [was] going to start looking into this."Thomas Franchalla, employed by Respondent as its used-car manager sinceMarch 7, 1962, testified that during the evening of Monday, May 7, 1962, while fouror five salesmen were on duty, he observed a young couple drive up and enter theshowroom.He further testified that because the salesmen were "completely ignor-ing the people," he greeted and gave them the price of a new car which "didn't quitesuit them."He then suggested purchase of a used car, took them over to the usedcar lot in a "pouring" rain and, "within 30 minutes from the time they entered thedoor, [they] were changing the plates to make delivery" of the used car. Franchalla,as used-car manager, got no commission for making that sale. If the sale had beenmade by a salesman, the latter would have been entitled to a commission thereon.On the following day, May 8, some of the salesmen, "grumbling in dissatisfication,"complained to Burns about Franchalla's conduct of the evening before in "grabbing acustomer [from] an up," and selling him a car.4 At a regularly scheduled meetingof salesmen during the morning of Wednesday, May 9, Haggerty, in order to im-prove the sales technique of the salesmen, brought up the incident of the previousMonday when, in his words, Franchalla "had taken an up on the showroom floor."Herbert Harrison, a salesman, with other salesmen "all pitching in,.explicitlypointed out that it wasn't right for [Franchalla] to have taken that up."Haggertytold the men that Franchalla "had not taken this up until the customer had walkedpast four or five salesmen that were on the floor, spent some time waiting and look-ing at a car, and then went over and greeted him and talked to him." At the con-clusion of that discussion Burns said: "Ah s-t, he's just trying to make a point."Though Haggerty testified that, in his opinion, Burns' remark "ruined the whole effect"of his talk, the only factor to which he pointed for drawing that conclusion was that,following Burns' remark, "all the men .. . broke out laughing." 5Later during the same day, Burns came to Haggerty's office and told him that"what Franchalla did . .. was a stinko," and added: "Jack, Tom Franchalla is outto get your job."Wednesday, May 9, the day of the aforementioned meeting being his day off,Franchalla did not go to Respondent's premises during that entire day.He testifiedhowever, thatabout 9 p.m.of that day, on his way home from a visit to his mother-in-law, he went to Respondent's place of business to check and "see if everything wasin order in [his] department."He further testified that he met Haggerty there asthe latter was driving a car out of the building, asked him how things hadgonethatday, and that Haggerty told him that the discussion at the meeting concerningFranchalla's sale of the previous Monday evening "got kicked around, and [that]Andy Burns told him to look out" for Franchalla.6 He further testified that when heasked for more information, Haggerty told him that he had some people waitingfor him and asked Franchalla to stop at his home later that evening.Franchallareached Haggerty's home about 10 p.m. and Haggerty arrived an hour later.At that time, Haggerty testified, he told Franchalla about what happened at themeeting that morning, and that Burns had warned him that Franchalla was "out toget [his] job."Franchalla testified he thenrepeated what he "had already reported"toHaggerty, that Burns had told him that Haggerty "smile [s] with [his] teeth, but [one]could tell [he] wasn't sincere by looking into [his] eyes," and that Haggerty was try-*An "up" Is the term applied by salesmen to. designate which salesman it is who isentitled to the next prospective customer who appears in the showroom.Alvin Herman,a witness in behalf of Respondent,testifiedthat Haggertyjoined in thelaughter..9Haggerty testifiedthat he toldFranchalla that he "had a little problem[that] morningand also, had another problem in.[hisj officewith AndyBurns."... 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to "startthe Haggerty dynasty at Ferrell-Hicks." 7Haggerty further testified thathe then told Franchalla that Burns had also called Ferrell "s- of a b-," and thatboth men decided to discharge Burns on the following morning.Burns was, however, not discharged until about 5 p.m. of the following day whenhe was called into a private office where he found Franchalla and Haggerty.Franchalla, scratching his head, told Burns he did not know "how to begin" butthen stated that he understood that Burns had "made a statement about [him] toJack Haggerty."Burns admitted that he had. Franchalla then asked Burns whetherhe remembered the occasion in March 1962, described above, when he "made astatement to [him] about Jack Haggerty." Burns replied that he did, and then asked:"So what? Does this mean I'm fired?" Haggerty replied that it did.Burns asked whether "there was anything wrong with [his] work as far as sales,honesty . . . anything wrong with [his] job as a salesman?" Franchalla repliedthere was not, and that while he thought that Burns was a "wonderful salesman, thatwasn't it." Burns then accused Franchalla of also having "made a lot of statements"and onein particular which, to save Franchalla embarrassment, he wouldn't mentionin front of Haggerty.The latter thereupon left the office following which Burnsasked Franchalla whether he remembered calling Ferrell the revolting sexual namereported in the transcript of testimony.Franchalla made no denial or reply, andwalked out of the office.Burns thereafter filed a claim for compensation with the Division of UnemploymentCompensation for the State of Illinois.On July 31, 1962, that body made a deter-mination that "it has not been shown that the claimant committed any act to causedissension between employees.He was not discharged for misconduct connected withhis work." 8Concluding FindingsThere is only one issue involved in this proceeding-was Burns discharged "be-cause of his union activities and in order to defeat unionization of [Respondent's]automobile salesmen" as urged by the General Counsel, or was he discharged for thereasons stated by Respondent's counsel in response to my inquiry during the hear-ing-that Burns made "remarks that were disrespectful towards management" andwhich the latter "felt had the effect of dividing management."The question so posed is not susceptible of easy determination as it involves aninquiry into the state of mind of Haggerty and Franchalla.That inquiry requiresthat all the facts and circumstances disclosed by the record be carefully consideredand appraised with due regard for the well-established principle that the harshnessof Respondent's action, by itself, does not establish unlawful discrimination.That Respondent had knowledge of the extremely active role played by Burns inbehalf of the Union is not, indeed could not be, challenged on the record madeherein.Neither is it denied that Burns was one of Respondent's best salesmen.Thus, at the Christmas party at which there was a distribution of a jackpot bonusamong all of Respondent's 15 to 20 salesmen, the amount of which was based oneach man's sales, Burns' bonus check was exceeded by only one other salesman.Also based on his performance, he had for 3 to 4 years preceding his discharge,achieved membership in Chevrolet's Hall of Honor Club, and had been awarded acabinetmaker's electric saw, a moving picture camera, binoculars, silver bookends,and numerous other prizes.In light of that record and the fact that Respondent was opposed to the organiza-tion of its salesmen, the reasons assigned for terminating Burns' services must becarefully scrutinized.Here again, however, I am duly mindful that an employermay, by lawful means, express his opposition to the Union, discharge an employeefor a good or a bad reason, or no reason at all, except only that he may not do sofor a reason or bymeansproscribed by the Act.Nevertheless, human experiencecautions that employers do not lightly dispense with the services of a top notchsalesman and who is therefore, an outstanding moneymaker for his employer.Withallof the foregoingas guideposts,what were the offenses for which Burns wasdischarged?7 Burns testifiedhe made such a remark, in substance,to Franchallaaday or two afterthe latter was employed by Respondeent as used-car manage ronMarch7, 1962, in responseto Franchalla's inquiry as to whatBurnsthought of Haggerty.Franchalla testified hereported Burns'remarkto Haggerty "within 30minutes"thereafter.8That determination, though not controlling on one, is nevertheless relevant, and maybe consideredby me.derovox Corporation,104 NLRB 246;CadillacMarinecEBoatCompany,107 NLRB 108, footnote 1 ;Mitchell Plastics, Inc.,117 NLRB 597, footnote 1. FERRELL-HICKS CHEVROLET, INC.161The first "disrespectful" remark on which Respondent relies is the indecent remarkabout Ferrell made by Burns to LaBan on the morning of the election on Decem-ber 20, 1961.9The record does not disclose that Ferrell was ever advised of Burns'disrespectful inquiry to LaBan and, though it was reported to Haggerty within a fewhours after it was made, the latter apparently did not deem it of sufficient gravity tomention it to, criticize, or admonish, Burns therefor until he was fired 5 monthslater.Turning now to the alleged "dissension" caused by Burns-setting Franchalla andHaggerty off, one against the other-the first evidence of this alleged campaign tocreate dissension,Respondent contends, concerns Bums' statement to Franchallaabout Haggerty's lack of sincerity a day or two after Franchalla was hired as used-car manager onMarch 7, 1962.Viewing this accusation in a light most favorabletoRespondent, I cannot attribute to it the implication now drawn therefrom byRespondent. It was an evaluation of Haggerty,solicited by Franchalla,an opinionwhich Bums apparently entertained.And, though Franchalla testified that he re-ported the remark to Haggerty within an hour or two after it was made, Haggertywas not sufficiently disturbed thereby to discuss or even mention it to Burns until hedischarged him 2 months later.There remain for consideration the last incidents upon which Respondent relies-Burns' remark at the sales meeting of May 9, and his statement to Haggerty laterduring the same day that Franchalla was "out to get [his] job."With respect toHaggerty's reaction to Burns' remark at the sales meeting and the part it allegedlyplayed in calling the nocturnal session with Franchalla, I am not persuaded thatHaggerty considered it so provocative as to require action by him. Indeed, thelaughter which it apparently induced, and in which Haggerty joined, helped to put anend to a discussion of whether Franchalla had unduly deprived a salesman of thecommission on the car Franchalla sold on May 7.And, though Haggerty testifiedto a conversation he had with Burns a few hours after the conclusion of the salesmeeting on May 9, the record fails to disclose that he then criticized Burns for hisremark during the meeting, or otherwise indicated any displeasure concerning Burns'conduct thereat.On the entire record, I do not regard as worthy of belief the announced conclusionby Haggerty and Franchalla that Burns' remark to Franchalla concerning Haggerty'slack of sincerity, and his remark to Haggerty that Franchalla was out to get his job,spaced more than 2 months apart, belong in the same category, or that they led totheir conclusion that Burns was playing one against the other, and should be firedfor that reason. Instead, consideration of the entire record, coupled with my observa-tion of the demeanor of the witnesses involved as they testified, have brought me tothe conclusion that they met clandestinely near midnight to concoct a defense havingthe appearance of legality, and to cover the true reason for Burns' discharge-hisunion activity.I am convinced, and find, that Bums' remark at the sales meeting and his laterstatement to Haggerty did not meet with such resentment by Haggerty as to inducethe near midnight meeting for an objective and honest consideration of those in-cidents.Indeed, when Burns made the remark about Franchalla, Haggerty figura-tively shrugged it off as mere gossip by telling Burns he did not believe it, and withouteven deigning to inquire of him the basis for his accusation against Franchalla.Instead, I am convinced that during the afternoon Haggerty realized that Burns'accusation against Franchalla presented him with an opportunity to utilize it asplausible, without disclosing the real reason for getting rid of the chairman of theUnion's organizing committee, thereby crippling, if not completely destroying, fur-ther union activity among Respondont's salesmen. I am certain that if any othersalesman had indulged in the conduct which Respondent now advances as the reasonsfor which Burns was discharged, that no such unusual meeting would have been held,nor would he have been similarly treated.Considering Haggerty's reaction when Bums' accusation against Franchalla wasmade, I cannot believe that, absent an ulterior and discriminatory motive, he laterconcluded that the matter was so urgent that it had to be considered in the late hoursapproaching midnight and could not be postponed to the regular business hours ofthe following day. Instead, I find that Haggerty brought that nocturnal meetingabout so that he could concoct a scheme or rationale for discharging Burns whicheWithout condoning that remark, it should be noted, however, a similar remark wastwice directly addressed to Burns by Ferrell about a week earlier. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have an air of plausibility-reasonswhich prior to that time seemed not tounduly disturb him..The timing of Bums' discharge lends credence to the conclusion just announced.It will be remembered that it was only the day before that Harrison and other sales-men at the sales meeting expressed resentment concerning Franchalla's sale, a resent-ment whichBurns againvoiced to Haggerty during the same afternoon. Significantalso is the fact it was only about a week before he was discharged, thatBurns, inresponse to an inquiry by Haggertyas to"what's going on with the Union," told himthat "the government [was] going to start looking" into the evasive practices ofother dealers in delaying collective bargaining with the Union.This warning, to-gether with what has heretofore been found with respect to Burns' union activity,must have made it clear to Haggerty that Burns was far from "through" with theUnion, as Haggerty had earlier expressed the hope, and that he was, instead, stillextremely active therein.The foregoing, coupled with the fact that the Union could,during the following December, again petition the Board for an election amongRespondent's salesmen, brought Haggerty to the realization that the best and quickestway to avoid organization of those employees was to rid Respondent of the Union'smost active proponent.By discharging him for that reason, Respondent violatedSection 8(a)(3) and 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, in-timate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent engaged in unfair labor practices in viola=tion of Section 8(a)(1) and (3) of the Act, it is recommended that Respondentcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act. It is also recommended that Respondent offer AndrewBurinskas immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to seniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equal to that which he wouldhave earned as wages from the date of the discrimination against him to the date ofoffer of reinstatement, less interim earnings, and in a manner consistent with Boardpolicy set out in F.W. Woolworth Company,90 NLRB 289. Interest on backpayshall be computed in the manner set forth inIsisPlumbing & Heating Co.,138NLRB 716.It is further recommended, in view of the nature of the unfair labor practicesRespondent has engaged in, that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondent, Ferrell-Hicks Chevrolet, Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of the Act and admitstomembership employees of Respondent.3.By discriminating in regard to the hire or tenure of employment of AndrewBurinskas, thereby discouraging membership in the above Union, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.4.By engaging in the conduct set forth above, Respondent has engaged, and.isengaging, in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]